DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 Acknowledgment 
Claims 1, 12 are amended and filed on 12/17/2020.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3, 6, 8-13, 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Honchel (US. 20060224106A1) in view of Ruda (US. 2060296423A1).
Re Claim 1, Honchel discloses a blenderized diet and/or bolus delivery pump (Figs.1-2, abstract, ¶0012) comprising: a reservoir (302b and 302p)  having a proximal end (close to 306, 304) and a distal end (308), a tip located at the distal end (lower tip that connected with the feeding tube ¶0024, see the annotated Fig. 1 of Honchel), and a size sufficient to contain an amount of a liquid or semi-solid composition (¶0024, Fig. 1), where the tip is capable to releasably attach the reservoir to an enteral feeding device (abstract, ¶0023, the device limits the time for attaching/unattaching the syringe with the feeding tube due to the bulb and plunger, see also claim 16); a removable pump head assembly attached to the proximal end of the reservoir (304 can be removed, Fig. 1, Fig. 2); and a plunger (306), and moreover, the unit on the syringe is not clear if it is in milliliter as used in the medical art or it in inches, but it fails to disclose that wherein the plunger is capable to move in a substantially linear direction upon manual operation of the removable pump head assembly.

    PNG
    media_image1.png
    753
    509
    media_image1.png
    Greyscale

Annotated Fig.1 of Honchel

Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify head pump assembly of Honchel  so that the reservoir has a size sufficient to conatin an amount of from about 100 milliliter to about 500 milliliter and wherein the plunger is capable to move in a substantially linear direction upon manual operation of the removable pump head assembly as taught by Ruda for  the purpose of advancing the plunger in multiple step wise which will be easier to use (Ruda, ¶0026).
 Note: in order to overcome this rejection, the applicant is asked to further structurally define the pump head assembly and the plunger and the reservoir similar to claims 4-5, 7. 
Re Claim 2, Honchel discloses wherein the removable pump head assembly comprises a manual air pump (304, bulb).
Re Claim 3, Honchel discloses wherein the manual air pump is configured to produce compressed air in the reservoir (¶0015, ¶0024).
Re Claim 6, Honchel discloses wherein the removable pump head assembly comprises a manual pump bulb (304, ¶0015).
Re Claim 8, Honchel fails to specifically disclose that the diameter of the reservoir is from about 25 millimeters to about 75 millimeters. The instant disclosure describes the parameter of the diameter as being merely preferable, and does not describe the diameter as contributing any unexpected results to the system. As such, parameters such as diameter are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the diameter of the reservoir would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Re Claim 9, Honchel fails to specifically disclose that the diameter of the reservoir is from about 35 millimeters to about 65 millimeters. The instant disclosure describes the parameter of the diameter as being merely preferable, and does not describe the diameter as contributing any unexpected results to the system. As such, parameters such as diameter are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the diameter of the reservoir would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Re Claim 10, Honchel fails to specifically disclose that the reservoir has a size sufficient to contain an amount of the liquid or semi-solid composition of about 150 milliliters to about 450 milliliters. The instant disclosure describes the parameter of the diameter as being merely preferable, and does not describe the diameter as contributing any unexpected results to the system. As such, parameters such as size is considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the size of the reservoir would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Re Claim 11, Honchel discloses wherein the plunger comprises a hard plastic or a balloon (balloon 304).
Re Claim 12, Honchel discloses a method of feeding a mammal utilizing an enteral feeding device  (Figs. 1-2, abstract) comprising: placing an amount of a liquid or a semi-solid composition into a blenderized diet and/or bolus delivery pump (abstract, ¶0024), the blenderized diet and/or bolus delivery pump comprising: a reservoir  (302b , 302p) having a proximal end (close to 312) and a distal end (close to 308), a tip located at the distal end (lower tip that connected to the feeding tube, see the annotated Fig. 1 of Honchel), and a size sufficient to contain an amount of a liquid or semi-solid composition (¶0024, Fig. 1), where the tip is capable to releasably attach the reservoir to an enteral feeding device (abstract, ¶0023, the device limits the time for attaching/unattaching the syringe with the feeding tube due to the bulb and plunger, see also claim 16); a removable pump head assembly (304) attached to the proximal end of the reservoir (Fig. 1, Fig. 2, ¶0022); and a plunger (306), but it fails to disclose manually operating the removable pump head assembly such that the plunger moves in a substantially linear direction toward the distal end of the reservoir, that the reservoir has a size sufficient to contain an amount of from about 100 milliliters to about 500 milliliters of the liquid or semi-solid composition.
However, Ruda discloses a feeding device (abstract, Fig. 7, Fig. 8) wherein the volume of the syringe is between the 100ml and 500ml and wherein the plunger (745) is capable to move in a substantially linear direction upon manual operation of the removable pump head assembly (the removable pump head assembly 710, 750, wherein the manual pressing of 750 will lead to move the plunger inside the syringe see ¶0026).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify head pump assembly of Honchel  so that the reservoir has a size sufficient to conatin an amount of from about 100 milliliter to about 500 milliliter and wherein the plunger is capable to move in a substantially linear direction upon manual operation of the removable pump head assembly as taught by Ruda for  the purpose of advancing the plunger in multiple step wise which will be easier to use (Ruda, ¶0026).
Re Claim 13, Honchel in view of Ruda discloses that the removable pump head assembly generates compressed air when operated by a user (bulb 304, ¶0024, ¶0015).
Re Claim 16, Honchel in view of Ruda discloses wherein an amount of from about 150 milliliters to about 450 milliliters of the liquid or semi-solid composition is placed into the reservoir (Price, ¶0034).
Re Claim 17, Honchel in view of Ruda discloses wherein at least about 80% of the amount of the liquid or semi-solid composition is pushed from the reservoir to the enteral feeding device (it is understood that the nutrient can be pushed all or some through the feeding tube).
Re Claim 18, Honchel discloses wherein the removable pump head assembly only utilizes manual operation to move the plunger (¶0024).
Re Claim 19, Honchel discloses further comprising separating the removable pump head assembly from the reservoir after the liquid or semi-solid composition has been pushed from the reservoir ( the plunger and the bulb can be removed , Fig. 1, Fig. 2, ¶0026).
Re Claim 20, Honchel discloses wherein the removable pump head assembly is operated by squeezing a pump handle (¶0015).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 4-5, 7, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/            Examiner, Art Unit 3783                                                                                                                                                                                            
/Lauren P Farrar/            Primary Examiner, Art Unit 3783